Quillian, Judge.
Appeal was taken in this case from the grant of plaintiffs motion for summary judgment. The plaintiff sought recovery on a promissory note which the defendant corporation executed and the individual defendants endorsed. The defendants’ answers as amended included lack of consideration and fraud.
The proof offered showed the plaintiffs right to recover and pierced the answer by establishing the defenses were without merit. A purported misrepresentation was shown to have no relevance to the transaction in question and that no reason for reliance existed. The sole issue raised was contained in a defense affidavit which stated: "Plaintiff further promised these defendants that the proceeds of the loan would be deposited in the account of Allied Polymer Corporation and would be withdrawn on the signature of affiant Conant whose name appeared on the signature card in possession of plaintiff. Plaintiff did not deposit the funds to the account of Allied Polymer Corporation and used all of said funds to its benefit which was a bold and wilful violation of its agreement with these affiants.” Although this was contradicted by plaintiffs proof, the court may not grant summary judgment unless as a matter of law an issue is eliminated. Thus, we are constrained to hold that it was error to grant the motion as to that one issue.

Judgment reversed.


Pannell, P. J, and Clark, J., concur.

Dubignion Douglas, for appellants.
Smith, Shepherd & Gary, William H. McWhorter, Jr., John R. Thompson, for appellee.